Case 19-04032-dd   Doc 14   Filed 10/04/19 Entered 10/04/19 09:08:47   Desc Main
                            Document      Page 1 of 9
Case 19-04032-dd   Doc 14   Filed 10/04/19 Entered 10/04/19 09:08:47   Desc Main
                            Document      Page 2 of 9




                                                                 10/04/2019
Case 19-04032-dd   Doc 14   Filed 10/04/19 Entered 10/04/19 09:08:47   Desc Main
                            Document      Page 3 of 9
Case 19-04032-dd   Doc 14   Filed 10/04/19 Entered 10/04/19 09:08:47   Desc Main
                            Document      Page 4 of 9
Case 19-04032-dd   Doc 14   Filed 10/04/19 Entered 10/04/19 09:08:47   Desc Main
                            Document      Page 5 of 9
Case 19-04032-dd   Doc 14   Filed 10/04/19 Entered 10/04/19 09:08:47   Desc Main
                            Document      Page 6 of 9




                                                                  10/04/2019
Case 19-04032-dd   Doc 14   Filed 10/04/19 Entered 10/04/19 09:08:47   Desc Main
                            Document      Page 7 of 9
Case 19-04032-dd   Doc 14   Filed 10/04/19 Entered 10/04/19 09:08:47   Desc Main
                            Document      Page 8 of 9
Case 19-04032-dd   Doc 14   Filed 10/04/19 Entered 10/04/19 09:08:47   Desc Main
                            Document      Page 9 of 9
